Opinion of the Court, Waterman, J. This was an action of assumpsit brought by appellee to recover for his services as custodian. It was a question of fact, the dispute being mainly whether his employment was authorized by the appellant. We do not find any sufficient warrant for disturbing the conclusion arrived at by the court below, save that the undisputed evidence showing, as it does, a service of only fifty-one days at five dollars a day, and fifteen dollars paid upon this, the judgment should not have been for more than $240. Interest was not recoverable on this disputed account. The case having been tried by the court, the judgment for §255 rendered will be set aside, and judgment here entered for §240 damages, and §6, the costs of the Superior Court. Appellant will recover his costs in this court. Judgment set aside and judgment entered by this court.